Citation Nr: 1218126	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Kentucky from August 1984 to August 1991, to include a period of active duty for training (ACDUTRA) from February 1985 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO denied service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claim on appeal is warranted.  

The Veteran asserts that he has bilateral hearing loss related to in-service noise exposure.  Specifically, in a December 2007 statement, the Veteran reported that he was the driver of an M-113 armored personnel carrier which had a 50 caliber machine gun mounted over his head.  He added that he participated in many live fire exercises while assigned to his unit.  

The Veteran has submitted several statements from fellow National Guardsmen regarding his claimed in-service noise exposure.  In a November 2007 letter, T.E.C. reported that, during the Veteran's National Guard service from 1984 to1991, he was exposed to noise from the firing of a 50 caliber machine gun as well as the noise from the M113 Armored Personnel Carrier.  He added that the Veteran was exposed to noise from firing weapons as part of his assignment in the rifle platoon and was often in close proximity of tank gunnery during training.  In a November 2007 letter, D.C. stated that the Veteran was under his command for annual training in July 1985, May and June 1986, June 1987, and July 1988, during which times he was the driver of a Jeep and an M113 Armored Personnel Carrier.  He added that the Veteran was exposed to noise from weapons fire while driving each of these vehicles.  He added that, during the period from May 1985 to July 1988, the Veteran was exposed to mortar fire and small arms fire during various training events.  In January 2007, D.B. stated that he served with the Veteran on annual training in 1987 or 1988, at which time he complained that he had damaged his ears with the 50 caliber machine gun.  In a February 2008 statement, R.E.P. reported that he served with the Veteran and described in-service noise exposure.  He commented that, during annual training in 1987, he remembered the Veteran saying that his ears felt numb and he had ringing in his ears.  Similarly, also in February 2008, C.M. reported that he served with the Veteran and commented that, while on the machine gun range during summer camp in 1987, the Veteran complained of his ears ringing and hearing loss.  

In light of the foregoing, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records reflect that, on examination for enlistment in the Army National Guard in August 1984, puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
20
LEFT
10
15
15
15
20

In March 1985, puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
10
LEFT
10
15
20
60
45

In May 1989, puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
20
LEFT
15
15
15
15
20

The record reflects that the Veteran has current hearing loss as defined by 38 C.F.R. § 3.385, as demonstrated on VA examination in June 2009.  

In support of his claim for service connection, the Veteran submitted a January 2008 statement from a private audiologist, C.R., in which she indicated that the Veteran had a non-reversible hearing loss due to noise trauma while in the military.   

In November 2009, a VA examiner reviewed the claims file and opined that it was less likely than not that the Veteran's hearing loss was due to loud noise exposure during service.  In providing a rationale for her opinion, the examiner noted that an August 1984 hearing evaluation revealed hearing within normal limits from 250 to 4000 Hertz with a mild loss at 6000 Hertz, bilaterally, a March 1985 hearing evaluation revealed normal hearing in the right ear and a moderately severe to mild loss from 3000 to 4000 Hertz.  She added that a May 1989 hearing evaluation revealed normal hearing, bilaterally, with a mild loss at 6000 Hertz.  In light of the fact that the August 1984 and May 1989 findings were consistent, she opined that the 1984 evaluation indicating a left ear high frequency loss was due to a temporary threshold shift and not permanent damage to the Veteran's auditory system as auditory test results did not indicate such a loss four years after discharge from active duty.  [Parenthetically, the Board notes that it appears that the examiner made a typographical error, as it was the March 1985 evaluation which revealed left ear high frequency hearing loss.]  She concluded by opining that the Veteran's hearing loss was less likely than not due to loud noise exposure during the three months he was on active duty.  

In a December 2009 letter, another private audiologist, T.D.D., wrote that the Veteran's August 1984 enlistment examination indicated good hearing, but, approximately seven months later, after basic training, audiological testing revealed a significant hearing loss at 3000 and 4000 Hertz.  T.D.D. opined that, based on the foregoing information, the Veteran's hearing loss was caused by extreme noise exposure during basic training and the remainder of his military career.  

While the January 2008 and December 2009 opinions suggest a relationship between the Veteran's current hearing loss and service, C.R. provided no rationale for her opinion.  Therefore, her opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, while T.D.D. provided a rationale for his opinion, he did not consider or address the results of the May 1989 audiological testing, reflecting normal hearing in each ear.  Accordingly, these opinions are insufficient to substantiate the claim for service connection.  

While the November 2009 VA examiner opined that it was less likely than not that the Veteran's hearing loss was due to his three months of active duty service, she did not address whether the Veteran had a current hearing loss disability related to an injury (to include acoustic trauma) incurred during a period of INACDUTRA.  The letters from the Veteran's fellow National Guardsmen, discussed above, indicate that he experienced acoustic trauma during service, subsequent to his verified period of ACDUTRA from February to May 1985.  

Because VA undertook to provide a VA examination to evaluate the claimed hearing loss, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that a supplemental opinion is in order.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the audiologist who provided the November 2009 opinion is not available, or the designated audiologist is unable to provide the requested opinion without examining the Veteran.

Of note, in his August 2008 notice of disagreement (NOD), the Veteran reported that he had had problems with his hearing since he was in the Kentucky Army National Guard.  In providing the requested opinion, the audiologist should consider and address the Veteran's report of a continuity of symptomatology since his National Guard service.  

Additionally, the Board notes that, in January 2008, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) indicating that he was given hearing tests in 1993, 1994, and 1995 by his employer, [redacted].  The RO requested records from this bakery, and a May 1997 audiogram was associated with the claims file.  However, in a February 2008 response to the request for records, the bakery indicated that it did not have the Veteran's hearing test records; rather, he had worked for [redacted].  The address for [redacted] was provided, and it was suggested that the RO contact this company.  No hearing tests have yet been requested from [redacted].  On remand, the Veteran should be asked to provide authorization for the release of the reports of any such hearing tests from this company. 

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in November 2009.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Lexington VA Medical Center (VAMC) and the Somerset Community Based Outpatient Clinic (CBOC) dated since November 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or the Veteran's Virtual VA e-folder.  A specific request should be made for treatment records from the Lexington VAMC and the Somerset CBOC, dated since November 2009.  

2.  Ask the Veteran to provide authorization for the release of the reports of any hearing tests performed by [redacted], his apparent former employer.  After obtaining any necessary authorization, obtain and associate any reports of hearing tests with the claims file or the Veteran's Virtual VA e-folder.  

3.  After all available records have been associated with the claims file, forward the claims file to the audiologist that provided the November 2009 opinion, if available, for a supplemental opinion.  The claims folder must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current bilateral hearing loss which was incurred or aggravated as a result of disease or injury incurred during ACDUTRA; or, whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current bilateral hearing loss which was incurred or aggravated as a result of an injury (to include acoustic trauma) incurred during INACDUTRA.  

The audiologist is advised that, for purposes of rendering this opinion, the Board finds the Veteran's reports of in-service noise exposure to be credible.  

The audiologist should consider and address the lay statements describing the Veteran's in-service noise exposure (discussed above), the Veteran's assertion of problems with hearing since his Army National Guard service (also discussed above), and the January 2008 opinion of C.R. and the December 2009 opinion of T.D.D.  

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is advised that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the examiner.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After ensuring that the development is complete, readjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


